Case 3:20-cv-01372-TAD-KLH Document 15-1 Filed 11/13/20 Page 1 of 1 PageID #: 151



                      U N IT ED ST AT ES D I ST RI CT COU RT
               F O R T HE WES T ERN D I ST RI CT O F L O U I SI AN A
                               MO N RO E D I VI SIO N

   AARON LARRY BOWMAN.                           NO. 3:20-01372
                              Plaintiff
                        v.                       JUDGE DOUGHTY
   OUACHITA    PARISH           SHERIFF’S
   OFFICE, ET AL                                 MAG. JUDGE HAYES
                             Defendants


                                          Order

        Considering the foregoing “Second Motion for Extension of Time to File

  Responsive Pleadings” filed by the Monroe Police Department and City of Monroe,

        IT IS HEREBY ORDERED that the motion is GRANTED and the time for

  these defendants to file responsive pleadings is extended until fourteen (14) days

  after Plaintiff’s amended complaint is filed into the record.

        Monroe, this ______ day of November, 2020.



                                                 ____________________________________
                                                 Magistrate Judge Karen L. Hayes
